Exhibit 10.24

 

AMENDMENT #9

TO

AGREEMENT FOR INVENTORY FINANCING

 

This AMENDMENT  #9 ("Amendment") to AGREEMENT FOR INVENTORY FINANCING is made as
of January 4, 2017 by and among PC Connection, Inc. a corporation, duly
organized under the laws of the State of Delaware ("PC Connection"),
GovConnection, Inc., a corporation, duly organized under the laws of the State
of Maryland ("GovConnection") and MoreDirect, Inc., a corporation, duly
organized under the laws of the State of Florida ("MoreDirect") (PC Connection,
GovConnection,  and MoreDirect are referred to herein as a "Customer" or,
collectively, the "Customers") and IBM Credit LLC, a Delaware limited liability
company ("IBM Credit"). Notwithstanding the foregoing, and unless otherwise
indicated, any obligation of a "Customer" or "Customers" herein shall be the
joint and several obligation of PC Connection, GovConnection and MoreDirect.

 

RECITALS:

 

WHEREAS, the Customers and IBM Credit have entered into that certain Agreement
for Inventory Financing dated as of October 31, 2002 (as amended, restated,
supplemented or otherwise modified from time to time, the "Agreement"); and

 

WHEREAS, each of the Customers and IBM Credit have agreed to modify the
Agreement as more specifically set forth below, upon and subject to the terms
and conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Customer and IBM Credit hereby agree as follows:

 

Section 1.          Definitions.            All capitalized terms not otherwise
defined herein shall have the respective meanings set forth in the Agreement.

 

Section 2.          Amendment.          The Agreement is hereby amended as
follows:

 

B.           Section 4.1 of the Agreement is hereby amended and restated in its
entirety and substituting, in lieu thereof, the following new Section 4.1:

 

4.1.  Grant.  To secure Customer’s full and punctual payment and performance of
the Obligations (including obligations under any leases Customer may enter into,
now or in the future, with IBM Credit) when due (whether at the stated maturity,
by acceleration or otherwise), each Customer hereby grants IBM Credit a security
interest in all of such Customer’s right, title and interest in and to all of
its personal property whether now owned  or hereafter acquired or existing and
wherever located, including the following: 

 

(A)         all good manufactured or sold by International Business Machines
Corporation (“IBM”) or Lexmark International, Inc. (“Lexmark”) or Lenovo (United
States) Inc. (“Lenovo US”) or Lenovo Global Technology (United States) Inc.
(“Lenovo Global Technology”) or bearing the trademarks or trade names of IBM or
Lexmark or Lenovo US or Lenovo Global Technology, including, inventory and
equipment and all parts thereof, attachments, accessories and accessions
thereto, products thereof and documents therfor, but excluding, however, each
Customer’s capital equipment;

 

(B)         all price protection payments, credits, discounts, incentive
payments, rebates and refunds which at any time are due to Customers with
respect to or in connection with any inventory and equipment described in (A)
above;





Page 1 of 3

--------------------------------------------------------------------------------

 



(C)         all substitutions and replacements for all of the foregoing, and all
products and cash proceeds of all of the foregoing and, to the extent not
otherwise included, all payments under insurance or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing.

 

All of the above assets shall be collectively defined herein as the
“Collateral”.    

 

Each Customer covenants and agrees with IBM Credit that: (a) the security
constituted to by this Agreement is in addition to any other security from time
to time held by IBM Credit; (b) the security hereby created is a continuing
security interest and will cover and secure the payment of all Obligations both
present and future of Customers to IBM Credit; and (c) any transfer of
Collateral between GovConnection, PC Connection and MoreDirect is subject to IBM
Credit's continuing security interest in the Collateral of the transferor as
well as IBM Credit's continuing security interest in the Collateral of the
transferee.”

 

Section 3.          Effectiveness of this Amendment.    This Amendment shall
become effective upon (i) the receipt by IBM Credit of this Amendment executed
by each of the Customers.

 

Section 4.        Representations and Warranties.    Each Customer makes to IBM
Credit the following representations and warranties all of which are material
and are made to induce IBM Credit to enter into this Amendment.

 

Section 4.1       Accuracy and Completeness of Warranties and Representations in
the Agreement.  All representations made by each Customer in the Agreement were
true and accurate and complete in every respect as of the date made, and, as
amended by this Amendment, all representations made by each Customer in the
Agreement are true, accurate and complete in every material respect as of the
date hereof, and do not fail to disclose any material fact necessary to make
representations not misleading.

 

Section 4.2       Accuracy and Completeness of Warranties and Representations in
the Amendment.

All representations made by each Customer in this Amendment were true and
accurate and complete in every respect as of the date made, and, as amended by
this Amendment, all representations made by each Customer in the Agreement are
true, accurate and complete in every material respect as of the date hereof, and
do not fail to disclose any material fact necessary to make misrepresentations
not misleading.

 

Section 4.3     Violation of Other Agreements.       The execution and delivery
of this Amendment and the performance and observance of the covenants to be
performed and observed hereunder do not violate or cause any Customer not to be
in compliance with the terms of any agreement to which any Customer is a party.

 

Section 4.4      Litigation.       Except as has been disclosed by any Customer
to IBM Credit in writing, there is no litigation, proceeding, investigation or
labor dispute pending or threatened against any Customer, which, if adversely
determined, would materially adversely affect any Customer's ability to perform
such Customer's obligations under the Agreement and the other documents,
instruments and agreements executed in connection therewith or pursuant hereto.

 

Section 4.5      Enforceability of Amendment.      This Amendment has been duly
authorized, executed and delivered by each Customer and is enforceable against
each Customer in accordance with its terms.

 

Section 5.         Ratification of Agreement.    Except as specifically amended
hereby, all of the provisions of the Agreement shall remain unamended and in
full force and effect. Each Customer hereby ratifies, confirms and agrees that
the Agreement, as amended hereby, represents a valid and enforceable obligation
of each Customer, and is not subject to any claims, offsets or defenses.

 

Section 6.         Governing Law.     This Amendment shall be governed by and
interpreted in accordance with the laws which govern the Agreement.

 





Page 2 of 3

--------------------------------------------------------------------------------

 



Section 7.         Counterparts and Electronic Copies.      This Amendment may
be executed in any number of counterparts, each of which shall be an original
and all of which shall constitute one agreement. Customers acknowledge that IBM
Credit may maintain a copy of this Amendment in electronic form and agrees that
a copy reproduced from such electronic form or other reliable means (for
example, photocopy, image or facsimile) shall in all respects be considered
equivalent to an original. 

 

IN WITNESS WHEREOF, this Amendment has been executed by duly authorized officers
of the undersigned as of the day and year first above written.

 

IBM Credit LLC

    

PC Connection, Inc.

 

By:

/s/ JON COOK

    

By:

/s/ GARY ANDERSON

Print Name:

Jon Cook

 

Print Name:

Gary Anderson

Title:

Commercial Financing Ops Manager

 

Title:

Treasurer

 

Gov Connection, Inc.

    

MoreDirect, Inc.

 

By:

/s/ GARY ANDERSON

    

By:

/s/ GARY ANDERSON

Print Name:

Gary Anderson

 

Print Name:

Gary Anderson

Title:

Treasurer

 

Title:

Treasurer

 

Page 3 of 3

--------------------------------------------------------------------------------